Exhibit 10.1

EXECUTION COPY

SETTLEMENT AGREEMENT

This Settlement Agreement, dated this 24th day of April, 2009 (this
“Agreement”), by and among Springbok Capital Management, LLC, Springbok Capital
Onshore, LLC, Gavin Saitowitz, Soundpost Partners, LP, Jaime Lester, Lyrical
Partners, L.P., Jeffrey Keswin, Edward Gage, and Robert S. Everett (the
foregoing individuals and entities being collectively referred to herein as the
“Springbok Group”), and MCG Capital Corporation, a Delaware corporation (the
“Company”).

WHEREAS, the Springbok Group (i) has nominated three individuals for election
(the “Contested Election”) to the Company’s Board of Directors (the “Board”) at
the 2009 annual meeting of stockholders of the Company (the “2009 Annual
Meeting”) and (ii) has taken certain actions in furtherance thereof, including,
but not limited to, requesting to inspect certain of the Company’s books and
records pursuant to Section 220 of the Delaware General Corporation Law (such
letter and related requests, the “Demand”); and

WHEREAS, the Company has accepted Mr. Saitowitz’s and Springbok Capital Onshore,
LLC’s nominations of Mr. Saitowitz, Mr. Everett and Edward Gage as candidates
for election to the Board; and

WHEREAS, Springbok Capital Onshore, LLC; Gavin Saitowitz; Edward Gage; and
Robert S. Everett have filed an action against Steven F. Tunney, Jeffrey Bucher,
Edward Civera, A. Hugh Ewing, III, Kim D. Kelly, Robert J. Merrick, Wallace B.
Millner, III, Richard W. Neu, Kenneth O’Keefe, B. Hagen Saville, and MCG in the
Court of Chancery of the State of Delaware on February 11, 2009, captioned
Springbok Capital Onshore, LLC, et al. v. Tunney, et al., Case No. 4358-VCL (the
“Delaware Action”), seeking (a) a declaratory judgment that MCG’s directors had
breached their fiduciary duties in adopting certain of MCG’s bylaws, that those
bylaws were invalid, and that Mr. Saitowitz, Mr. Gage, and Mr. Everett had been
properly nominated to stand for election at the 2009 Annual Meeting,
(b) injunctive relief relating thereto, and (c) costs and expenses, including
attorneys’ fees; and

WHEREAS, the Company has filed an action against Springbok Capital Management,
LLC; Springbok Capital Onshore, LLC; Gavin Saitowitz; Soundpost Partners, LP;
Jaime Lester, Lyrical Partners, LP; and Jeffrey Keswin in the United States
District Court for the Southern District of New York on March 4, 2009, captioned
MCG Capital Corp. v. Springbok Capital Management, LLC, et al., Case
No. 09-CV-2003 (the “New York Action”), which alleged that the defendants’
Schedule 13D filings (the “13D Filings”) were inadequate and sought injunctive
relief; and

WHEREAS, the Company and the members of the Springbok Group have determined that
the interests of the Company and its stockholders would be best served at this
time by, among other things, avoiding the Contested Election and the substantial
expense and disruption that may result therefrom.

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties and agreements hereinafter set forth, and, intending
to be legally bound hereby, the parties hereby agree as follows:

Section 1. Board Appointment; Board Size.

(a) The Board shall (i) appoint Gavin Saitowitz (the “Springbok Nominee”) to the
Board, effective April 30, 2009, to serve as a Class II director, (ii) nominate
the Springbok Nominee at the 2009 Annual Meeting for re-election as a Class II
director with a term expiring at the Company’s 2012 Annual Meeting of
Stockholders (the “Vacancy Date”), (iii) recommend that the stockholders of the
Company at the 2009 Annual Meeting vote to elect the Springbok Nominee as a
director, and (iv) use its reasonable best efforts (which shall include the
solicitation of proxies) to ensure that the Springbok Nominee is elected at the
2009 Annual Meeting. Mr. Saitowitz will not be required to provide a description
of any compensation or other material monetary agreements, arrangements or
understandings, as described in Article II, Section 11 of the Company’s Amended
and Restated Bylaws.



--------------------------------------------------------------------------------

(b) If the Springbok Nominee is not elected to the Board at the 2009 Annual
Meeting, Springbok Capital Management, LLC, Springbok Capital Onshore, LLC,
Soundpost Partners, LP, and Lyrical Partners, L.P. (the “Springbok Consent
Group”) shall thereafter be entitled to nominate an individual to serve on the
Board, subject to a determination by the Board’s Nominating and Corporate
Governance Committee that such individual is qualified, which agreement may not
be unreasonably withheld, and thereafter, the Board will promptly appoint such
individual to the Board to serve until the Vacancy Date.

(c) The size of the Board shall be decreased to eight (8) members as promptly as
practicable following the appointment of the Springbok Nominee but, in any
event, no later than August 31, 2009. The composition of the Board shall consist
of six (6) independent directors and two (2) management directors until the
Vacancy Date. The aforementioned size and composition of the Board may be
changed prior to the Vacancy Date, only with the express written consent of the
Springbok Consent Group, which consent shall be provided in the Springbok
Consent Group’s sole discretion; provided that the size of the Board may be
increased in connection with a merger, share exchange or other business
combination in which the Company is the surviving entity and which is approved
by the stockholders of the Company. This Section 1(c) shall terminate in its
entirety upon the occurrence of a Change of Control (as defined below) of the
Company.

Section 2. Contested Election; Voting; Springbok Group Schedule 13D; Proxy
Statement and Demand Withdrawal; Nominee Information.

(a) The Springbok Group hereby withdraws the notice submitted to the Company on
January 16, 2009 in which it nominated Robert S. Everett, Gavin Saitowitz and
Edward Gage as nominees for election at the 2009 Annual Meeting, which
withdrawal shall be irrevocable and effective as of the date that the Springbok
Nominee is nominated and recommended by the Company for re-election as a
director as described above. The Springbok Group shall promptly cease, and shall
cause all of their affiliates (as defined in Rule 12b-2 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (“Affiliates”) to cease,
any and all efforts with respect to the Contested Election.

(b) The Springbok Group and their Affiliates shall (i) vote all shares of the
Voting Securities (as defined below) which they beneficially own (as determined
by Rule 13d-3 of the Exchange Act) as of the record date in favor of, and will
support, the election of each of the Company’s director nominees at each meeting
of stockholders of the Company to elect

 

- 2 -



--------------------------------------------------------------------------------

directors of the Company held on or before the Standstill Date (as defined
below), (ii) vote at the 2009 Annual Meeting all shares of Voting Securities
which they beneficially own as of the record date, with respect to the proposals
described in the Company’s preliminary proxy materials filed on April 9, 2009,
which are to be submitted to the Company’s stockholders at the 2009 Annual
Meeting, in accordance with the Board’s recommendation, and (iii) will not
support or participate in any “withhold the vote” or similar campaign with
respect to any meeting to elect directors of the Company held on or before the
Standstill Date, and, in the event of any such campaign, will vote their shares
in accordance with this paragraph.

(c) The Springbok Group shall promptly file an amendment to its Schedule 13D
with respect to the Company (the “Schedule 13D”) reporting the entry into this
Agreement, amending applicable items to conform to its obligations hereunder and
appending this Agreement and the Press Release (as hereinafter defined in
Section 6) as exhibits thereto.

(d) The Springbok Group hereby irrevocably withdraws its Demand, and shall
promptly return to the Company all materials and summaries or duplicates thereof
that have been delivered to the Springbok Group or its Representatives (as
defined in Section 3(c) below) prior to the date hereof in response to the
Demand.

(e) The Springbok Group shall promptly provide to the Company any information
reasonably requested by the Company for inclusion in any filings with the U.S.
Securities and Exchange Commission.

Section 3. Additional Agreements.

(a) Replacement Nominee. If, on or prior to the Vacancy Date, Mr. Saitowitz
becomes unable to serve as a director of the Company, the Springbok Consent
Group shall be entitled to nominate an individual to serve on the Board, subject
to a determination by the Board’s Nominating & Corporate Governance Committee
that such individual is qualified, which agreement may not be unreasonably
withheld (such individual or any replacement nominee selected pursuant to
Section 1(b) or Section 3(a), a “Replacement Nominee”) and the Board shall
promptly appoint such nominee to the Board to serve for the remainder of
Mr. Saitowitz’s term. The Replacement Nominee will not be required to provide a
description of any compensation or other material monetary agreements,
arrangements or understandings, as described in Article II, Section 11 of the
Company’s Amended and Restated Bylaws.

(b) Committee Participation. Subject to applicable law and the NASDAQ Global
Select Market listing standards, the Board shall, effective April 30, 2009,
appoint Mr. Saitowitz (or the Replacement Nominee, if applicable), at his
request, to each of the Nominating and Corporate Governance, Audit, Compensation
and Investment and Valuation Committees.

(c) Standstill Agreement. Each member of the Springbok Group will not, and will
cause each of its respective Affiliates, directors, officers, employees, agents,
consultants, advisors or other representatives, including legal counsel,
accountants and financial advisors (collectively, “Representatives”) not to, do
any of the following, directly or indirectly, for a period commencing on the
date hereof and ending on the day after the date of the 2010 Annual Meeting of
Stockholders, including any adjournments or postponements thereof (the
“Standstill Date”), unless they have obtained the prior written consent of the
Board:

(i) (A) engage, or in any way participate, directly or indirectly, in any
“solicitation” (as such term is defined in Rule 14a-1(l) promulgated by the SEC
under the Exchange Act) of proxies or consents in any “election contest” with
respect to the Company’s directors (regardless of whether it involves the
election or removal of directors of the Company), (B) seek to advise, encourage
or influence any Person with respect to the voting of any voting securities of
the Company in any “election contest” with respect to the Company’s directors
(regardless of whether it involves the election, removal of or withholding votes
for directors of the Company), (C) initiate, propose or otherwise “solicit” (as
such term is defined in Rule 14a-1(l) promulgated by the SEC under the Exchange
Act) stockholders of the Company for the approval of stockholder proposals in
connection with the election or removal of or withholding votes for directors of
the Company, or (D) induce or attempt to induce any other Person to initiate any
such shareholder proposal;

 

- 3 -



--------------------------------------------------------------------------------

(ii) form, join or in any way participate in a partnership, syndicate, or other
group, including without limitation any “group” as defined under
Section 13(d)(3) of the Exchange Act, with respect to any voting securities of
the Company in connection with any “election contest” with respect to the
Company’s directors (regardless of whether it involves the election or removal
of or withholding votes for directors of the Company), other than a “group” that
only includes members who are currently identified as Reporting Persons in the
Springbok Group’s Schedule 13D filings (or Affiliates thereof or successors
thereto) or parties to this Agreement;

(iii) seek, alone or in concert with others, (A) to call a meeting of
stockholders or solicit consents from stockholders or conduct a nonbinding
referendum of stockholders, (B) to obtain representation on the Board except as
otherwise expressly permitted in this Agreement, (C) to effect the removal of
any member of the Board (provided that this shall not pertain to any members of
the Springbok Group who are directors of the Company), (D) to make a stockholder
proposal at any meeting of the stockholders of the Company except as otherwise
expressly permitted in this Agreement, or (E) to amend any provision of the
Company’s Restated Certificate of Incorporation or the Company’s Amended and
Restated Bylaws;

(iv) sell, offer or agree to sell, all or substantially all, directly or
indirectly, through swap or hedging transactions or otherwise, any voting rights
decoupled from the underlying Voting Securities held by the Springbok Group to
any Third Party (as defined below);

(v) other than Mr. Saitowitz, the Replacement Nominee or any other member of the
Springbok Group who is a director of the Company, if applicable, in their
capacity as a director, effect or seek to effect (including, without limitation,
by entering into any discussions, negotiations, agreements or understandings,
whether or not legally enforceable, with any Person), offer or propose to
effect, cause or participate in, or in any way assist or facilitate any other
Person to effect or seek, offer or propose to effect or participate in, (i) any
acquisition of more than ten percent (10%) of any securities, or any material
assets or businesses, of the Company or any of its subsidiaries or portfolio
companies, (ii) any tender offer or exchange offer, merger, acquisition, share
exchange or other business combination involving more than ten percent (10%) of
any of the Voting Securities or any of the material assets or businesses of the
Company or any of its

 

- 4 -



--------------------------------------------------------------------------------

subsidiaries or portfolio companies, or (iii) any recapitalization,
restructuring, liquidation, dissolution or other extraordinary transaction with
respect to the Company or any of its subsidiaries or portfolio companies or any
material portion of its or their businesses;

(vi) enter into any discussions, negotiations, agreements or understandings with
any Third Party with respect to the foregoing, or advise, assist, encourage or
seek to persuade any Third Party to take any action with respect to any of the
foregoing, or otherwise take or cause any action inconsistent with any of the
foregoing; or

(vii) request, directly or indirectly, any amendment or waiver of any provision
of this Section 3(c) (including this clause (vii) by the Company or any of its
Representatives).

(d) Expenses. Within five (5) business days following the dismissal of the
Delaware Action, the Company agrees to reimburse the Springbok Group the sum of
$550,000. If any party to this Agreement brings an action or other legal
proceeding with respect to this Agreement against another party to this
Agreement, the party that is found to have been in violation of this Agreement
shall be responsible for all fees and expenses (including attorney’s fees, costs
and expenses). Except as otherwise provided in this clause (d), all attorneys’
fees, costs and expenses incurred by each of the parties hereto will be borne by
such party.

(e) Release; Waiver. Promptly after the execution of this Agreement, the Company
shall file a voluntary dismissal with prejudice of the New York Action and shall
not, nor shall any director, officer or employee of the Company, thereafter sue
the Springbok Group or any member thereof, with respect to any matter relating
to the Contested Election, the 2009 Annual Meeting, the Demand or the 13D
Filings; and the Springbok Group shall cause Springbok Capital Onshore, LLC;
Gavin Saitowitz; Edward Gage; and Robert S. Everett, to file a voluntary
dismissal with prejudice of the Delaware Action and shall not, nor shall any
member of the Springbok Group, thereafter sue the Company with respect to any
matter relating to the Contested Election, the 2009 Annual Meeting, the Demand
or the 13D Filings. On behalf of themselves and each of their respective
directors, officers, managers, members, and employees, the Company and the
Springbok Group hereby release and forever discharge each other, and each of
their respective successors, assigns, parent and subsidiary companies, joint
ventures, partnerships, owners, directors, officers, partners, principals,
managers, members, employees, attorneys, consultants, financial advisors,
shareholders, insurers and agents (collectively, “Affiliated Persons”), from all
claims and demands, rights and causes of action of any kind arising out of or
relating to the Contested Election, the 2009 Annual Meeting, the Demand, the 13D
Filings, the contemplated proxy contest in connection with the 2009 Annual
Meeting, the Delaware and New York Actions and all other actions, and/or any and
all claims of any kind, whether asserted or unasserted, known or unknown, that
have been, could have been, or may ever be raised in any court, tribunal or
proceeding, by or against the Company or the Springbok Group or any of their
respective Affiliated Persons, including without limitation any claim for
attorneys fees or expenses, from the beginning of time through the date of this
release. Notwithstanding anything to the contrary in this paragraph, the Company
and the Springbok Group do not release any obligations or claims related to the
enforcement of the terms and provisions of this Agreement.

 

- 5 -



--------------------------------------------------------------------------------

(f) Termination. Subsections (a) and (c) of this Section 3 shall terminate upon
the occurrence of a Change of Control (as defined below) of the Company.

Section 4. Representations and Warranties.

(a) The members of the Springbok Group represent and warrant, each as to
themselves, as follows:

(i) Each member of the Springbok Group has the power and authority to execute,
deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby.

(ii) This Agreement has been duly and validly authorized, executed and delivered
by each member of the Springbok Group, constitutes a valid and binding
obligation and agreement of each such member and is enforceable against each
such member in accordance with its terms.

(iii) The members of the Springbok Group, together with their Affiliates,
beneficially own, directly or indirectly, an aggregate of 7,544,600 shares of
Common Stock as set forth by beneficial owner and amount on Exhibit A hereto and
such shares of Common Stock constitute all of the Voting Securities of the
Company beneficially owned by the members of the Springbok Group and their
Affiliates.

(iv) Mr. Saitowitz (or the Replacement Nominee, if applicable) (A) is
“independent” under the NASDAQ Stock Market, Inc. listing standards and Rule
10A-3 of the Exchange Act and (B) is not an “interested person” as defined in
the Investment Company Act of 1940, as amended.

(v) The information provided with respect to Mr. Saitowitz (or the Replacement
Nominee, if applicable) for inclusion in any filings by the Company with the
U.S. Securities and Exchange Commission (A) shall not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading,
(B) shall not contain any statement which, at the time and in the light of the
circumstances under which such statement is made, will be false or misleading
with respect to any material fact, and (C) shall not omit to state any material
fact necessary in order to make the statements therein not false or misleading
or necessary to correct any statement in any earlier filing with the U.S.
Securities and Exchange Commission.

(vi) To the knowledge of the members of the Springbok Group, none of their
Associates (as defined in Rule 12b-2) of the Exchange Act has been or is engaged
in any efforts with respect to the Contested Election.

(b) The Company hereby represents and warrants as follows:

(i) The Company has the power and authority to execute, deliver and carry out
the terms and provisions of this Agreement and to consummate the transactions
contemplated hereby.

 

- 6 -



--------------------------------------------------------------------------------

(ii) This Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company and is enforceable against the Company in accordance with its terms.

Section 5. Specific Performance. Each of the members of the Springbok Group, on
the one hand, and the Company, on the other hand, acknowledges and agrees that
irreparable injury to the other party hereto would occur in the event any of the
provisions of this Agreement were not performed in accordance with its specific
terms or were otherwise breached, and that such injury would not be adequately
compensable in damages. It is accordingly agreed that the members of the
Springbok Group, on the one hand, and the Company, on the other hand, shall each
be entitled to specific enforcement of, and injunctive relief to prevent any
violation of, the terms hereof and the other party hereto will not take any
action, directly or indirectly, in opposition to the party seeking relief on the
grounds that any other remedy or relief is available at law or in equity, and
each party further agrees to waive any requirement for the security or posting
of any bond in connection with such remedy.

Section 6. Press Release and Other Public Disclosures. Immediately following the
execution and delivery of this Agreement, the Company and the Springbok Group
shall issue the joint press release attached hereto as Exhibit B (the “Press
Release”). None of the parties hereto will make any public statements (including
in any filing with the SEC or any other regulatory or governmental agency,
including any stock exchange) that are inconsistent with, or otherwise contrary
to, the statements in the Press Release issued pursuant to this Section 6 or the
terms of this Agreement.

Section 7. Certain Definitions. As used in this Agreement, (a) the term “Common
Stock” shall mean the common stock of the Company, par value $0.01 per share;
(b) the term “Person” shall mean any individual, partnership, corporation,
limited liability company, or other entity, group, syndicate, trust, government
or agency thereof, or any other association or entity; (c) the term “Third
Party” shall mean any person or entity that is not a party to this Agreement, a
member of the Board, a director or officer of the Company, or legal counsel to
any party to this Agreement; (d) the term “Voting Securities” shall mean the
Common Stock and any other securities of the Company entitled to vote in the
election of directors, or securities convertible into, or exercisable or
exchangeable for Common Stock or other securities, whether or not subject to the
passage of time or other contingencies (including any Derivative Instruments (as
defined in the Company’s Amended and Restated Bylaws)); (e) the term “Change of
Control” shall mean the occurrence of any of the following: (1) any Person
acquires beneficial ownership of shares of the Company having fifty percent or
more of the total number of votes that may be cast for the election of directors
of the Company; or (2) the Company (i) consolidates with or merges into any
other corporation or any other entity merges into the Company and (ii) the
holders of the Company’s common stock immediately before such transaction own,
directly or indirectly, less than fifty percent of the combined voting power of
the outstanding voting securities of the entity resulting from such transaction;
and (f) the term “Business Day” shall mean each Monday, Tuesday, Wednesday,
Thursday and Friday which is not a day on which banking institutions in New York
City are generally authorized or obligated by law or executive order to close.

Section 8. No Waiver. Any waiver by any party of a breach of any provision of
this Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to

 

- 7 -



--------------------------------------------------------------------------------

insist upon strict adherence to any term of this Agreement on one or more
occasion shall not be considered a waiver or deprive that party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement.

Section 9. Successors and Assigns. All the terms and provisions of this
Agreement shall inure to the benefit of, and shall be enforceable by, the
successors and assigns of each of the parties hereto.

Section 10. Entire Agreement; Amendments; Interpretation and Construction. This
Agreement contains the entire understanding of the parties with respect to its
subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or other undertakings other than those
expressly set forth in this Agreement. This Agreement may be amended only by a
written instrument duly executed by the Company and the Springbok Consent Group
or their respective successors or assigns. Each of the parties hereto
acknowledges that it has been represented by counsel of its choice throughout
all negotiations that have preceded the execution of this Agreement, and that it
has executed the same with the advice of said counsel. Each party and its
counsel cooperated and participated in the drafting and preparation of this
Agreement and the documents referred to herein, and any and all drafts relating
thereto exchanged among the parties shall be deemed the work product of all of
the parties and may not be construed against any party by reason of its drafting
or preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regard to events of drafting or preparation.

Section 11. Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

Section 12. Notices. All notices, demands and other communications to be given
or delivered under, or by reason of, the provisions of this Agreement shall be
in writing and shall be deemed to have been given (a) when delivered by hand
(with written confirmation of receipt), (b) upon sending (on the date sent if a
Business Day, or if not sent on a Business Day, the first Business Day
thereafter) if sent by facsimile, with electronic confirmation of sending,
provided, however, that a copy is sent on the same day by registered mail,
return receipt requested, in each case to the appropriate mailing and facsimile
addresses set forth below, (c) one (1) day after being sent by a nationally
recognized overnight carrier to the addresses set forth below or (d) when
actually delivered if sent by any other method that results in delivery (with
written confirmation of receipt):

If to the Company:

MCG Capital Corporation

1100 Wilson Boulevard

Suite 3000

Arlington, VA 22209

Attn: Tod K. Reichert, Esq.

Facsimile: 866-301-3095

 

- 8 -



--------------------------------------------------------------------------------

with a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attn: David E. Shapiro, Esq.

Facsimile: (212) 403-2000

If to the Springbok Group (or any member thereof):

Springbok Capital Management, LLC

405 Park Avenue, 6th Floor

New York, NY 10022

Attn: Gavin Saitowitz

Facsimile: (646) 390-7982

Soundpost Partners, LP

405 Park Avenue, 6th Floor

New York, NY 10022

Attn: Jaime Lester

Facsimile: (646) 536-2734

Lyrical Partners, L.P.

405 Park Avenue, 6th Floor

New York, NY 10022

Attn: Jeffrey Keswin

Facsimile: (212) 415-6699

with a copy to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attn: Marc Weingarten, Esq.

Facsimile: (212) 593-5955

in each case, or to such other address as the Person to whom notice is given may
have previously furnished to the others in writing in the manner set forth
above.

Section 13. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without reference
to the conflict of laws principles thereof.

Section 14. Counterparts. This Agreement may be executed in counterparts and by
facsimile, each of which shall be an original, but all of which together shall
constitute one and the same Agreement.

Section 15. Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such

 

- 9 -



--------------------------------------------------------------------------------

provision to Persons or circumstances other than those as to which it has been
held invalid or unenforceable, will remain in full force and effect and shall in
no way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party. Upon such an occurrence, the parties
shall negotiate in an effort to agree upon a suitable and equitable substitute
provision to effect the original intent of the parties.

Section 16. No Third Party Beneficiaries. This Agreement is solely for the
benefit of the parties hereto and is not enforceable by any other person.

[Remainder of page intentionally left blank.]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

MCG CAPITAL CORPORATION By:  

/s/ Steven F. Tunney

Name:   Steven F. Tunney Title:   President and CEO SPRINGBOK CAPITAL
MANAGEMENT, LLC By:  

/s/ Gavin Saitowitz

Name:   Gavin Saitowitz Title:   Managing Member SPRINGBOK CAPITAL ONSHORE, LLC
By:  

/s/ Gavin Saitowitz

Name:   Gavin Saitowitz Title:   Managing Member SOUNDPOST PARTNERS, LP By:  

/s/ Jaime Lester

Name:   Jaime Lester Title:   Managing Member LYRICAL PARTNERS, L.P. By:  

/s/ Jeffrey Keswin

Name:   Jeffrey Keswin Title:   Managing Member

/s/ Gavin Saitowitz

Name:   Gavin Saitowitz



--------------------------------------------------------------------------------

/s/ Jaime Lester

Name:   Jaime Lester

/s/ Jeffrey Keswin

Name:   Jeffrey Keswin

/s/ Robert S. Everett

Name:   Robert S. Everett

/s/ Edward Gage

Name:   Edward Gage



--------------------------------------------------------------------------------

Exhibit A

 

Entity

   Shares

Springbok Capital Onshore, LLC

   711,551

Springbok Capital Offshore, Ltd.

   323,798

Springbok Capital Investors, LP

   94,414     

Springbok Entities

   1,129,763

Soundpost Capital, LP

   2,386,658

Soundpost Capital Offshore, Ltd.

   842,440     

Soundpost Partners, LP

   3,229,098

Lyrical Opportunity Partners II, L.P.

   1,488,300

Lyrical Opportunity Partners II, Ltd.

   1,706,439     

Lyrical Partners, L.P.

   3,194,739

Gavin Saitowitz

   1,000     

Total Springbok Group

   7,554,600



--------------------------------------------------------------------------------

EXHIBIT B

 

LOGO [g78326logo.jpg]   MCG Capital Corporation    PRESS RELEASE      1100
Wilson Boulevard         Suite 3000    Contact: Marshall Murphy      Arlington,
VA 22209    (703) 562-7110      (703) 247-7500    MMurphy@MCGCapital.com     
(703) 247-7505 (FAX)         MCGCapital.com         FOR IMMEDIATE RELEASE      

MCG CAPITAL AND SHAREHOLDER GROUP

ANNOUNCE SETTLEMENT AGREEMENT

ARLINGTON, Va. and NEW YORK – April 28, 2009 – MCG Capital Corporation (NASDAQ:
MCGC) (“MCG” or the “Company”) and a shareholder group comprised of Springbok
Capital Management, LLC, Soundpost Partners, LP and Lyrical Partners, L.P. (the
“Shareholder Group”), which beneficially owns approximately 9.9% of the
Company’s outstanding shares, today announced that they have entered into an
agreement in connection with the Company’s 2009 Annual Meeting of Stockholders.

Under the terms of the agreement, the Company will appoint Gavin Saitowitz, a
Managing Member of Springbok Capital Management, to the Company’s Board of
Directors, effective April 30, 2009, and nominate him at the 2009 Annual Meeting
to serve as a member of the Company’s Board of Directors until the 2012 annual
meeting of stockholders. The Company also intends to nominate current MCG
directors, A. Hugh Ewing, III and Kenneth J. O’Keefe, at the 2009 Annual Meeting
to serve as members of the Company’s Board of Directors until the 2012 annual
meeting of stockholders. The Company’s Board of Directors will initially be
comprised of nine directors and will be reduced to eight directors prior to
August 31, 2009. Jeffrey M. Bucher, a current MCG director, resigned from the
Board effective as of April 30, 2009. In connection with the nomination of
Mr. Saitowitz, the Shareholder Group has agreed not to solicit proxies in
connection with the 2009 Annual Meeting of Stockholders and to vote its shares
in support of all of the Board’s director nominees and the Company’s proposals
at the 2009 Annual Meeting of Stockholders.

As part of the settlement agreement, all pending litigation between MCG and the
Shareholder Group will be dismissed. In addition, the Shareholder Group has
agreed to a broad standstill extending through the date of the Company’s 2010
annual meeting of stockholders.

“We are pleased that this matter has been resolved in a manner that we believe
serves the best interests of the Company and all MCG stockholders,” said Richard
W. Neu, MCG’s Chairman of the Board. “This agreement will enable MCG to avoid a
costly and disruptive proxy contest during a critical time as we focus on
creating stockholder value in a challenging and unprecedented environment. We
will welcome Gavin Saitowitz to the Board and look forward to working together
to execute our plan to create value for all MCG stockholders.”

Mr. Neu added, “on behalf of MCG’s Board and management team, I want to thank
Jeff Bucher for his years of service as a director of MCG. We greatly appreciate
his contributions and unwavering commitment to the Company.”

Mr. Saitowitz said, “We are happy to have reached an amicable resolution which
we believe is in the best interests of all stockholders. I look forward to
working together with the MCG Board constructively towards our common objective
of enhancing stockholder value.”

The Company’s 2009 Annual Meeting will be held on Wednesday, June 17, 2009,
beginning at 11:00 a.m., Eastern Time. The record date for determining
eligibility to vote at the 2009 Annual Meeting is April 23, 2009.



--------------------------------------------------------------------------------

The complete agreement will be included as an exhibit to the Company’s Current
Report on Form 8-K to be filed with the Securities and Exchange Commission.

Gavin Saitowitz

Gavin Saitowitz is a Managing Member of Springbok Capital Management, LLC, a New
York-based investment management firm. Prior to co-founding Springbok Capital,
from 2002 through 2004, Mr. Saitowitz served as an Investment Analyst at
Highfields Capital Management LP, a Boston-based investment firm specializing in
long-term capital appreciation. From 1998 to 2000, Mr. Saitowitz was an Analyst
at Kohlberg Kravis Roberts & Co., a private equity firm. From 1996 to 1998,
Mr. Saitowitz was an Analyst in the Investment Banking Division of Goldman,
Sachs & Co. Mr. Saitowitz received a B.S. from the University of Colorado,
Boulder and an M.B.A. from Harvard Business School.

About Springbok Capital Management, LLC

Springbok Capital is a value-oriented investment management firm based in New
York City.

About Soundpost Partners, LP

Soundpost Partners is a value-oriented investment management firm based in New
York City.

About Lyrical Partners, L.P.

Lyrical Partners is an investment management firm based in New York City.

About MCG Capital Corporation

MCG Capital Corporation is a solutions-focused commercial finance company
providing capital and advisory services to middle-market companies throughout
the United States. Our investment objective is to achieve current income and
capital gains. Our capital is generally used by our portfolio companies to
finance acquisitions, recapitalizations, buyouts, organic growth and working
capital. For more information, please visit www.mcgcapital.com.

Forward-looking Statements:

Statements in this press release regarding management’s future expectations,
beliefs, intentions, goals, strategies, plans or prospects, including statements
relating to how the resolution of the matters involving the Shareholder Group
serves the best interests of the Company and all MCG stockholders and MCG’s
ability to create stockholder value in a challenging and unprecedented
environment may constitute forward-looking statements for purposes of the safe
harbor protection under applicable securities laws. Forward-looking statements
can be identified by terminology such as “anticipate,” “believe,” “could,”
“could increase the likelihood,” “estimate,” “expect,” “intend,” “is planned,”
“may,” “should,” “will,” “will enable,” “would be expected,” “look forward,”
“may provide,” “would” or similar terms, variations of such terms or the
negative of those terms. Such forward-looking statements involve known and
unknown risks, uncertainties and other factors including those risks,
uncertainties and factors referred to in MCG’s Annual Report on Form 10-K for
the year ended December 31, 2008 filed with the Securities and Exchange
Commission under the section “Risk Factors,” as well as other documents that may
be filed by MCG from time to time with the Securities and Exchange Commission.
As a result of such risks, uncertainties and factors, actual results may differ
materially from any future results, performance or achievements discussed in or
implied by the forward-looking statements contained herein. MCG is providing the
information in this press release as of this date and assumes no obligations to
update the information included in this press release or revise any
forward-looking statements, whether as a result of new information, future
events or otherwise.

Additional Information and Where to Find It:

In connection with the solicitation of proxies, MCG has filed with the SEC a
preliminary proxy statement and will file a definitive proxy statement and other
relevant documents concerning the proposals to be presented at the 2009 Annual
Meeting of Stockholders. THE PROXY STATEMENT CONTAINS IMPORTANT INFORMATION
ABOUT MCG AND THE 2009 ANNUAL MEETING OF STOCKHOLDERS. When filed, the
definitive proxy statement will be available free of charge at the SEC’s web
site at www.sec.gov or from MCG at www.mcgcapital.com. The contents of the
websites referenced herein are not deemed to be incorporated by reference into
the proxy statement.



--------------------------------------------------------------------------------

MCG and its directors, executive officers and certain employees may be deemed to
be participants in the solicitation of proxies in connection with the 2009
Annual Meeting of Stockholders. Information regarding MCG directors, executive
officers and specified employees will be included in the definitive proxy
statement.

###